Citation Nr: 1744908	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran is represented by:  Wade B. Coye, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in October 2014 and October 2016 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at         the RO concerning the issues of entitlement to service connection for a low back disability.  That appeal is contained in the VACOLS appeals tracking system as      an active appeal at the RO.  While the Board is cognizant of the Court's decision     in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on the appeal.  As such, no action will be taken by the Board at this time, and the issue will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

1.  Arthritis of the left knee was not shown in service or for many years thereafter, and the most probative evidence indicates that a current left knee disability is not related to service.

2.  A left hip disability was not shown in service or for many years thereafter, and the most probative evidence indicates that a current left hip disability is not related to service.

CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing entitlement to service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran seeks service connection for left knee and left hip disabilities, which   he asserts were caused by a fall from a helicopter in September 1968. The Veteran claims that the fall rendered him unconscious, and when he woke up, medical personnel were attempting to reset his hip.  During his April 2014 Board hearing, the Veteran testified that he initially tore a ligament in his left knee in 1965 or 1966 and was on crutches for a while and re-injured it during the September 1968 fall from a helicopter.  He stated that he landed on his entire left side and later woke up in an ambulance.  He reported receiving x-rays, crutches, and light duty for about three weeks.  He testified that he subsequently experienced continuous pain in his hip, back, and knee.  The Veteran also reported receiving treatment for his claimed injuries about 30 to 45 days after service and continuing to receive treatment throughout the 1960's, 1970's, and 1980's.  

      Left Knee Disability 
      
Service treatment records show that the Veteran pulled a ligament in his left knee in April 1967.  X-rays were normal, and he received crutches and light duty for two days.  Thereafter, the record shows no complaints of or treatment for a left knee disability during service.  

Upon review of the record, the Board finds that the probative evidence does not demonstrate that the Veteran sustained an injury to his left knee during the September 1968 fall from a helicopter.  Although the Veteran claims that he landed on his left knee, had left knee pain, and was on crutches for three weeks after the injury, his statements are not consistent with the medical evidence of record.  

Service treatment records from September 1968 indicate that the Veteran fell about 12 or 13 feet from a helicopter, striking his shoulder blade and back on a sharp object, and complained of pain in the back or side at the eighth intercostal space.  A physical examination revealed some swelling in the frontal area, some laceration of the head and shoulder area, and several small abrasions and bruises on the scalp and left arm, wrist, and hand. The treatment record specifically notes that a physical examination was otherwise unremarkable. The record makes no mention of knee pain, physical findings related to a knee injury, or crutches.  The Board finds it unlikely that the Veteran's treatment providers would fail to document his complaints of left knee    pain and treatment for a left knee injury in records that otherwise contain detailed information about the Veteran's complaints of pain and the results of a physical examination. See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995)      (holding that in weighing credibility, VA may consider inconsistent statements         and consistency with other evidence of record).  

The Board also notes that the Veteran has asserted that he lost consciousness during the fall; however, service treatment records specifically note that there was no loss of consciousness.  This additional inconsistency further calls into question the accuracy of the Veteran's recollection with respect to the September 1968 fall.  The Board finds the contemporaneous medical evidence to be significantly more credible          and probative than statements the Veteran made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations      and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

To the extent that the Veteran claims to have experienced continuous left knee pain since service, including the April 1967 ligament injury, the Board finds that such assertions are not consistent with the evidence of record.  The Veteran's December 1968 separation examination indicates that his lower extremities were normal upon his discharge from active duty.  Furthermore, there was no mention of left knee pain under "summary of defects and diagnoses," and the Veteran certified he had been informed and understood the provisions of "BUMED INSTRUCTION 6120.6," meaning that he was informed that he was found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  See Real vs. United States, 906 F.2d 1557, 1559 (Fed. Cir. 1990).  Thereafter, the record shows no complaints of or treatment for left knee pain for over 40 years, when the Veteran filed his service connection claim in 2009.  

Although the Veteran now claims that he received treatment for a left knee disability within 30 to 45 days after service and throughout the 1960's, 1970's, and 1980's, the Board assigns little probative value to that assertion.  When the Veteran initially filed his service connection claim for a left knee disability in 2009, VA specifically asked him to identify all treatment providers who treated him for a claimed disability; however, he stated that he had no additional evidence to submit.  The Board assigns greater probative value to statements the Veteran made prior to the denial of his service connection claim.  See Caluza, 7 Vet. App. at 511.  Moreover, in January 2015, the Veteran was asked to identify the medical care providers who treated him throughout the 1960's, 1970's, and 1980's; however, he failed to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").
 
The Veteran underwent VA examinations in October 2010 and May 2015, with a supplemental opinion provided in December 2016.  The record also contains a December 2014 disability benefits questionnaire (DBQ) completed by a VA treatment provider.  The examiners noted that Veteran had a current diagnosis of left knee osteoarthritis and opined that it was less likely than not incurred in or caused by service.  The Board finds the opinions of the VA examiners and treatment provider who completed the December 2014 DBQ to be highly probative and persuasive, as they are based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and are supported with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion.  The examiners explained that x-rays taken after the 1967 left knee injury were normal; the 1967 knee strain would not be expected to result in a chronic left knee condition; and there is no objective evidence of record to support the Veteran's assertion that he sustained an injury to his left knee during the September 1968 fall and/or that he experienced continuous left knee pain since service.  

The Veteran submitted an April 2014 DBQ completed by a VA treatment provider and a February 2015 nexus statement from a private treatment provider who opined that the Veteran's left knee arthritis was incurred in or caused by the claimed in-service injury.  However, the Board assigns significantly less probative value to these opinions, as they appear to rely entirely on the Veteran's assertion that he experienced continuous left knee pain after injuring it in the September 1968 fall, which the Board has already found lacks credibility.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  Notably, the only rationale provided in the April 2014 DBQ was that the treatment provider found "evidence with exam and review of medical records to suggest that the Veteran has a left knee condition secondary   to service."  However, the treatment provider did not identify that evidence.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Moreover, the only rationale provided in the February 2015 nexus statement was that "the impact from the fall may have 
injured the knee severely enough to initiate degenerative changes."  Notwithstanding the fact that the Board has already found that the Veteran's assertions lack credibility, the opinion is speculative in nature and does not otherwise explain the basis for the opinion.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  

Although the Veteran believes that a current left knee disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of knee disabilities are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of a current left knee disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a left knee disability is denied.

      Left Hip Disability 

For the same reasons discussed above, the Board finds that the probative evidence of record does not demonstrate that the Veteran sustained an injury to his left hip during the September 1968 fall from a helicopter.  Although the Veteran claims   that he landed on his left hip, had left hip pain, and was on crutches for three weeks after the fall, such statements are not consistent with the medical evidence of record.  Service treatment records show no complaints of or treatment for a left hip disability during service.  September 1968 service treatment records detail the nature of the Veteran's injuries and complaints of pain following the fall from the helicopter; however, there was no mention of hip pain, physical findings relating to the hip, or crutches, and it was specifically noted that a physical examination was otherwise unremarkable.  The Board finds it unlikely that the Veteran's treatment providers would fail to document complaints of left hip pain and treatment for a left hip    injury in records that otherwise contain detailed information about the nature of      the Veteran's complaints of pain and the results of a physical examination.  See AZ, 731 F.3d at 1315; see also Caluza, 7 Vet. App. at 511.  

The Board also assigns little probative value to the Veteran's assertions of continued left hip pain since service.  The Veteran's December 1968 separation examination indicates that his lower extremities were normal upon his discharge from active duty.  Additionally, there was no mention of left hip pain under "summary of defects and diagnoses," and the Veteran certified that he had been informed that he was found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  Moreover, the record shows no complaints of or treatment for left hip pain during service or for over 40 years after service, when the Veteran filed his service connection claim in 2009.  Although the Veteran now claims that     he received treatment for a left hip disability within 30 to 45 days after service and throughout the 1960's, 1970's, and 1980's, the Board assigns little probative value to that assertion for the same reasons discussed above.  See Caluza, 7 Vet. App. at 511.  

The Veteran underwent a VA examination in May 2015, with a supplemental opinion provided in December 2016, and the examiner opined that a current left hip disability was less likely than not incurred in or caused by service. The Board finds the opinions of the VA examiner to be highly probative and persuasive, as they are based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and are supported with reasoned medical explanations.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  The examiner explained that there is no objective evidence of record to support the Veteran's assertion that he sustained an injury to his left hip during the September 1968 fall and/or that he experienced continuous left hip pain ever since. 

The Veteran submitted an April 2014 DBQ in which a VA treatment provider indicated that the Veteran had a diagnosis of a left hip strain and opined that it was incurred in or caused by the claimed in-service injury.  However, the Board assigns significantly less probative value to this opinion, as is appears to rely entirely on the Veteran's assertion that he experienced continuous left hip pain after injuring it in the September 1968 fall, which the Board has already found lacks credibility.  See Reonal, 5 Vet. App. at 461.  Notably, the only rationale provided in the April 2014 DBQ was that the treatment provider found "evidence with exam and review of medical records to suggest that the Veteran has a left knee condition secondary to service."  However, the treatment provider did not identify that evidence.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

Although the Veteran believes that a current left hip disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of hip disabilities are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of a current left hip disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a left hip disability is denied.


ORDER

Service connection for a left knee disability is denied.

Service connection for a left hip disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


